DETAILED ACTION
This action is in reply to papers filed 7/8/2022.  
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20220201992A1, Published 6/30/2022.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 7/8/2022 is acknowledged. Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s) there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/8/2022.

Claim Language
Dependent claims 2-11 all recite “A method according to..” This language is not consistent with U.S. practice. In referring to a previously recited claim, dependent claims normally recite “The method according to…” 
				

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
 Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). The court in Wands states that “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue.’ Not ‘experimentation;” (Wands, 8 USPQ2d 104). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighting many factual considerations.” (Wands, 8 USPQ2d 1404). The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation required is “undue” include, but are not limited to: 
•	(A) The breadth of the claims; 
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill; 
•	(E) The level of predictability in the art; 
•	(F) The amount of direction provided by the inventor; 
•	(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
The Nature of the Invention: The inventive concept in the instant application is producing non-human embryos with a disrupted or disruptable fertility gene.   
Amount of Direction Provided by Inventor/Working Examples: The following paragraphs are cited due to their direct relevance to the examined claims.  In the generation of conditional GILZ (Tsc22d3 Knockout mice), the specification starting at para. 189 of the PgPub discloses that a targeting vector was constructed to flank exon 4 of the mouse Tsc22d3 gene with loxP sites via homologous recombination. Cre-recombinase mediated recombination of the loxP sites leads to the deletion of exon 4. The CDS of exon 4 codes for the complete sequence of the TSC22 (PF01166) domain.  The specification further discloses that a  neomycin selection cassette (neo) for selection in ES cells was inserted downstream of exon 4. The selection cassette was flanked with FRT sites to enable removal by FLP-mediated recombination. Individual loxP sites were inserted upstream of exon 4 and downstream of the selection cassette. Continuing, the specification teaches the linearized targeting vector was electroporated into Bruce4 ES cells. Neomycin resistant clones were selected and screened by Southern blot analysis to identify correctly targeted clones. These clones were injected into BALB/c blastocysts which were subsequently transferred into pseudopregnant CBB6F1 foster females. The resulting chimeras were crossed to C57BL/6 females. Their offspring were selected by coat color and further analyzed by Southern blot analysis.  
In the generation of targeted mice using female Tsc22d3 conditional knockout mice as blastocyst donors, the specification starting at para. 192 teaches 21 to 25 day old Tsc22d3 conditional knockout female mice on a C57BL/6 background are injected with pregnant mare serum. Two days later the mice are injected with human chorionic gonadotropin and mated for 24 h to C57BL/6 Cre-recombinase males. Six days after the first injection blastocysts are extracted from the Tsc22d3 conditional knockout females. These blastocysts are used as recipients for microinjection of targeted BALB/c ES-cells and the microinjected blastocysts are transferred into pseudopregnant CBB6F1 foster females. The resulting chimeras are crossed to BALB/c females. Male chimeras with testis derived from blastocyst cells are expected to be sterile.
In the generation of conditional knockout mice as blastocyst donors, the specification at para. 193 discloses conditional knockout of a fertility gene ROSA26 Allele Variant A contains a nucleotide sequence that codes for a disruptor molecule (e.g., shRNA which has a transcript of a fertility gene as target, antibody directed against a protein that is encoded by a fertility gene, etc.). A floxed Stop cassette inhibits the expression of the disruptor molecule. ROSA26 Allele Variant B contains the CDS for a Cre recombinase. Breeding partner one is homozygous for the ROSA26 Allele Variant A. Breeding partner two is homozygous for the ROSA26 Allele Variant B. Breeding partner one can be male or female. Breeding partner two vice versa. The offspring from crossing Breeding partner one with Breeding partner two will result in embryos with one ROSA26 Allele Variant A and one ROSA26 Allele Variant B, as for example shown in FIG. 4. The recombinase of ROSA26 Allele Variant B will remove the STOP cassette in ROSA26 Allele Variant A and will thereby initiate the expression of the disruptor molecule. The disruptor molecule will now lead to a functional knock-out of the targeted fertility gene.
Example 1 (para. 189+) is a working example. Examples 2 (para.192+) and 3 (para.193+) appear to be prophetic. A working example is based on work actually performed. A prophetic example describes an embodiment of the invention based on predicted results rather than work actually conducted or results actually achieved. None of the examples disclose production of a male mouse or rat embryo that is infertile. That is, none of the examples recited in the specification corresponds with the examined claims~  a method that produces male mouse or rat embryos, all of which are infertile. Note that the Examiner is not interpreting ‘inhibiting fertility’ as ‘infertile’ as the former embraces a reduction in fertility and the latter does not (see para. 179 of PgPub). 
To be sure, per MPEP 2164.02, the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. However, a lack of a working example is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.
The State of the Prior Art: Jamsai et al.  (Asian J Androl. 2011 Jan; 13(1): 139–151.) teach limited knowledge of the genetic causes of male infertility has resulted in few treatment and targeted therapeutic options. Although the ideal approach to identify infertility causing mutations is to conduct studies in the human population, this approach has progressed slowly due to the limitations described herein. Given the complexity of male fertility, the entire process cannot be modeled in vitro. As such, animal models, in particular mouse models, provide a valuable alternative for gene identification and experimentation. Jamsai notes that since the introduction of molecular biology and recent advances in animal model production, there has been a substantial acceleration in the identification and characterization of genes associated with many diseases, including infertility. (Abstract).  
Specific to the claimed invention, Vockel et al. (Hum Genet. 2021; 140(1): 203–215.) teach many X-linked genes are promising candidates as causes for infertility owing to their testicular expression and expected involvement in spermatogenesis. The advances in high-throughput sequencing approaches have allowed for the identification of additional genetic factors in azoospermic patients either by targeted sequencing or exome sequencing. However, most studies have not been replicated so far, and the functional roles of most genes are still ill-defined. Particularly problematic is that Vockel notes that although several candidate genes have been postulated, the number of promising or definitively causative genes for male infertility remains low when assessed in a standardized way (Pg. 207, Col. 2, first full paragraph). Indeed, Zheng et al. (Journal of Andrology, Vol. 31, No. 1, January/February 2010) notes that the slow progress in human studies could be attributed to the possibility that even though a great number (hundreds if not thousands) of genes specifically regulate fertility, the contribution of mutations in each gene is likely to be small. Therefore, the likelihood to find a causative mutation in one particular gene in infertile men is expected to be extremely low (Pg. 79, paragraph bridging Col. 1 and Col. 2). According to Zheng, the ultimate challenge has been and will remain how to distinguish between a causative mutation and a polymorphism. Traditional pedigree-based linkage analysis is not applicable to the genetic study of fertility, as infertility leads to no offspring. Biochemical and molecular biological studies would likely yield some insights into the effects of a given mutation on protein functions, but would stop short of being a definitive proof of causality (Pg. 84, Col. 1, middle of page).  
To this point, Gao et al. (Reproductive and Developmental Medicine 4.3 (2020): 129.) teach whole-exome sequencing studies identified Mageb4 as a possible X-linked cause of inherited male infertility. However, the function of Mageb4 protein remains largely unknown. To remedy this, using clustered regularly interspaced palindromic repeats (CRISPR)/CRISPR-associated protein (Cas) 9 technology, Gao and colleagues  generated a Mageb4 knockout mouse model (Mageb4-/Y) to explore the role of this gene in spermatogenesis. Unexpectedly, Gao observed Mageb4-/Y male mice showed normal fertility, including normal sperm concentration, sperm motility, and testicular and epididymal histology. Gao et al. concludes by teaching their study showed that Mageb4, although a testis-specific gene, is dispensable for mouse spermatogenesis (Abstract). 
Thus, Gao makes clear that although whole-exome sequencing identified Mageb4 as an X-linked fertility gene, a knockout mouse model of Mageb4 showed that it was dispensable for mouse spermatogenesis and did not lead to infertility.   
Conclusion: When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).  Applicant can overcome this rejection by providing evidence to substantiate the claimed method.   


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632